Citation Nr: 1547348	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  06-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left femur stress fracture. 

2.   Entitlement to service connection for posttraumatic stress disorder (PTSD).
PTSD.

3.  Entitlement to service connection for migraine headaches, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions. 

In an April 2004 rating decision, the RO, inter alia, denied service connection for migraines.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In a separate April 2005 rating decision, the RO, inter alia, denied service connection for residuals of a stress fracture of the left femur.  In November 2005, the Veteran filed a NOD.  A SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2010, the Board, inter alia, denied these claims.  The Veteran appealed the Board's September 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, and remanded the claims to the Board for further proceedings consistent with the joint motion.  In the JMR, it was noted that the parties did not wish to disturb the September 2010 decision with regard to the denials of service connection for PTSD, antisocial personality disorder, and depression as well as the denial of the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy.

In October 2011, the Board remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, for further action consistent with the JMR.  After accomplishing the requested action, the AMC continued to deny each claim (as reflected in the February 2012 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  

In May 2012, the Board denied the remaining claims; thereafter, the Veteran again appealed the Board's decision to the Court.  In April 2014, the Court issued a Memorandum Decision, setting aside the Board decision, and remanding the matters on appeal to the Board for further development consistent with the Court's decision.

In a June 2013 rating decision, the RO reopened the claim, but denied service connection, on the merits, for PTSD; as well as denied service connection for headaches as secondary to PTSD.  The Veteran filed a NOD in June 2013.  As the agency of original jurisdiction (AOJ) has not issued an SOC with respect to these matters, these issues will also be addressed in the remand, below.

In September 2014, the Board remanded to the AOJ the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, for further action consistent with the Memorandum Decision.  After accomplishing the requested action, the AOJ continued to deny each claim (as reflected in the August 2015 SSOC), and returned these matters to the Board for further appellate consideration.

The record reflects that the Veteran was previously represented in his appeal before the Board by Oregon Department of Veterans' Affairs.  See January 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  Specific only to his appeal to the Court, the Veteran was represented by a private attorney.  However, in an October 2014, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming Disabled American Veterans as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

The Board's decision addressing the service connection claim for residuals of left femur stress fracture is set forth below.  The claim for service connection for PTSD-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; the remand also addresses the claim for service connection for migraine headaches (for the sake of se matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  While the Veteran has complained of left femur pain, competent, probative  evidence establishes that the Veteran does not currently have, and at no point pertinent to this appeal has had, residuals of an in-service left femur fracture.



CONCLUSION OF LAW

The criteria for service connection for residuals of a left femur fracture are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO)..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an August 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for residuals of left femur fracture, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2004 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  

Post rating, a September 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2006 letter, and opportunity for the Veteran to respond, the June 2009 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding other notification deemed warranted, in the JMR, the parties, citing Bryant v. Shinseki, 23 Vet. App. 488, 493-97 (2010) noted that, during the Board hearing, the issues on appeal were not fully explained to the Veteran, nor was the submission of evidence which the Veteran may have overlooked and which would be of advantage to his position suggested. See 38 C.F.R. § 3.103 (c)(2).  The parties noted that the Veteran was denied service connection for residuals of a left femur stress fracture, to include osteoarthritis, because there was no evidence of a current left leg disability, a nexus to service or an in-service incident.  Thus, the Board, in October 2011, remanded this issue in order to afford the Veteran another opportunity to present information and/or evidence pertinent to the claim decided herein.  In particular, the RO was ordered to provide the Veteran with written notice of the evidence necessary to establish his claim for service connection for residuals of a left femur stress fracture, to include osteoarthritis.  

In November 2011, the RO provided written notice to the Veteran that to establish service connection for a left femur stress fracture, to include osteoarthritis, the evidence must show an in-service injury or disease, and a current disability, and a relationship between the current disability and the in-service injury or disease.  The letter also notified the Veteran that this evidence could be established by way of private and VA medical records, as well as lay statements of the Veteran or of other people who have witnessed how the Veteran's disabilities have affected him.  The Veteran was afforded the opportunity to submit additional evidence as to these claims, and was notified that he had up to a year to do so.  The Veteran, however, received this notice and responded in November 2011, notifying VA that he has no additional evidence to give VA to support his claim.  Thus, the Board finds that the letter adequately addressed the deficiencies noted in the April 2011 JMR, and the Veteran himself notified VA that he has no such evidence to submit.  The Board therefore finds that the AOJ has complied with the October 2011 remand directives to the extent possible, and that any due process deficiency has been cured.  Hence,  VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records, and VA examination reports.  

As noted, in its Memorandum Decision, the Court found that the Board's determination that the duty to assist in obtaining all relevant treatment records had been satisfied was clearly erroneous.  Indeed, it found that VA requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC) in 1999, and STRs received from NPRC in 1999 did not include any records from the Veteran's basic training.  It noted that VA did not attempt any additional requests for STRs despite the Veteran's contentions that treatment records from his basic training had not been associated with his file.  The Veteran indicated on several occasions in statements and his testimony that he received medical treatment for a femur fracture in 1972 during basic training at Paris Island, South Carolina and spent time in a medical rehabilitation platoon.  

The Board notes that the RO attempted to obtain additional STRs from the medical rehabilitation platoon in Paris Island, South Carolina; as well as from the United States Naval Hospital Beaufort, dated from January 1972 to December 1972.  However in October 2014 and July 2015 NPRC indicated that the allegation had been investigated and there were no additional STRs located at either location.  The Veteran was advised of such in the August 2015 SSOC.  In August 2015 correspondence, the Veteran indicated that he had no further evidence to submit.  Furthermore, he has not identified any additional, outstanding records that have not been requested or obtained.  The Board finds that no additional AOJ action to further develop the record in connection with the service connection claim decided herein, prior to appellate consideration, is required.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In this case, pursuant to the September 2014 remand, VA examination of the Veteran's left leg was conducted in December 2014, and the Board finds such examination was adequate, the report of which provides sufficient information to decide this claim.  Notably, neither the Veteran nor his representative has alleged that the examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran  or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic disabilities shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In the instant case, the Veteran's residuals of a femur fracture is not one of the enumerated chronic diseases under 38 C.F.R. § 3.309 and, thus, service connection may not be granted solely based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the claim for service connection in light of the governing legal authority, the Board finds that the claim must be denied. 

The Veteran's service treatment records are negative for any signs, symptoms, or treatment of a left femur fracture.  The Veteran's March 1973 separation examination report reflects a notation that the Veteran had normal lower extremities. 

A private medical record from January 1998 shows that the Veteran had lower back pain that radiated down his left leg.  The examiner opined that the Veteran had subjective worsening of pain with radicular symptoms of the left lower extremity.  A February 1998 letter from H.A.R., M.D., related that the Veteran ambulated with the use of a cane related to some lower back problems which caused him pain and numbness in his left leg. 

In March 1999, the Veteran's mother stated that the Veteran was sent to sick bay during basic training because he had been running on a "stress fracture."  She said that the Veteran had a stress fracture about two inches above the knee.  The Veteran stated in a May 2003 statement, that during basic training, his left leg felt damaged, and he was diagnosed with a left femur fracture.  The Veteran's spouse added in a September 2003 statement that the military knew that the Veteran's bones were brittle, and the Veteran broke his leg while on active duty.  A VA treatment record from August 2005 has a history that the Veteran broke his leg for two weeks in basic training in order to try and get out of the military.  The Board notes that VA treatment records as well as private treatment records dated from 1995 to 2015 show no specific treatment for residuals of a left femur fracture.

During the Veteran's June 2009 Board hearing, he testified that general marching, running, and physical training caused his stress fracture.  He said that he was treated for a stress fracture in service, and that his leg was sensitive.  He also said he had bad arthritis.

As noted, in April 2014, the Court determined that Board failed to provide an adequate explanation as to why a VA examination with an opinion was not required to determine whether the Veteran had any current residuals of a left femur fracture medically related to his service.  In this regard, it was noted that, pertinent to his left leg disability, the Veteran has asserted that he sustained a left femur fracture during basic training and has experienced residuals from such fracture since service.  He contends that his current pain and arthritis stems from such injury.  It was noted that the Veteran is competent to report his in-service injuries. 

In the report of a December 2014 VA examination conducted pursuant to the Board's remand, the examiner noted review the claims file.  The examiner indicated that X-ray of the left femur revealed that the bones are well-mineralized, and no fracture or dislocation is seen.  No lytic or sclerotic lesions, erosions, or periosteal reaction are seen.  There were small soft tissue calcifications adjacent to the greater trochanter which suggest calcific tendonitis or bursitis.  The examiner noted imaging results are not related to a history of stress fracture of the femur, and that atherosclerosis is clearly not a result of trauma.  He noted that while the Veteran has imaging evidence for bursitis or tendonitis at the left greater trochanter, the Veteran did not describe symptoms in this area.  The examiner also noted that there was no evidence of osteoarthritis.  The examiner noted that no joint measurements were taken as the Veteran is only claiming an aching pain in the femoral shaft about two-third of the way down.  There was no pain on palpation of the thigh.  The examiner noted that the Veteran's STRS are totally silent on any stress fracture of the femur and that the STRs appear to span the time of service and appear complete.  After examination and complete review of the record, the examiner noted there is no diagnosis currently of residuals for a left femur fracture and opined it is less likely as not related to military service as there is no treatment in the service treatment records and current x-rays do not show any old healed fracture, but do reflect calcific bursitis 10 inches above the claimed fracture site.  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  

In the instant case, however, there is no post-service medical evidence whatsoever of any residuals of a left femur fracture.  The December 2014 VA examiner observed that  x-rays show no evidence of an old healed fracture.  Moreover, post service VA and private treatment records show no treatment for any residuals of a left femur fracture.  Significantly, on the both the questions of diagnosis and etiology, the VA examiner rendered opinions that weigh against the claim.  In sum, the competent, probative medical evidence weighs against a finding that the Veteran has suffered from residuals of an in-service left femur fracture shortly prior to, at the time of, or since the filing of, the claim for service connection.   

As for the lay assertions of record, the Board recognizes that the Veteran is competent, as a layperson, to report matters within his personal knowledge, to include his own symptoms, and other laypersons, such as his mother, are competent to report observations.   See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such reports must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board observes that the Veteran has complained of pain and asserted that he fractured his left femur while on active duty.  Even if the Veteran injured himself in service, as alleged, the Board points out that pain, alone, without competent evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Significantly, here, as discussed above, despite the Veteran's complaints,  none of the medical evidence of record reflects a diagnosis of any current left leg disorder, to include osteoarthritis-much less, one shown to be a residual of any in-service left femur fracture-and the VA examiner explicitly found that that the medical evidence did not support findings that the Veteran has, or ever has had, the currently claimed disability, or there is a relationship between current complaints and service. 

Moreover, to whatever extent statements by the Veteran, his spouse, mother, and/or his representative have been offered for the purpose of establishing a diagnosis of current residuals of left femur fracture and/or to relate such to service, the Board finds such evidence provides no basis for allowance of the claim.  

Matters of diagnosis and etiology of disabilities such as the currently claimed disability  are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran, his spouse, his mother, or his representative are not shown to be other than laypersons without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on either the diagnosis or etiology of any current residuals of a left femur fracture.  As the lay assertions in this regard have no probative value, here, the Veteran cannot counter the probative medical opinion and other evidence of record on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a left femur fracture must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a left femur stress fracture is denied.


REMAND

As noted in the Introduction, in a June 2013 rating decision, the AOJ, inter alia, reopened but denied on the merits the Veteran's claim for service connection for PTSD, and well as denied service connection for migraine headaches as secondary to PTSD.  In June 2013, the Veteran filed an NOD with respect to the denial of both of the claims.  The claims file does not reflect that the AOJ has issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

The Board further notes that a claim for direct service connection for migraine headaches is currently before the Board.  However, as the Veteran has also claimed that migraine headaches is secondary to PTSD-a theory of entitlement inextricably intertwined with the PTSD claim being remanded.   See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Hence, the expanded migraine headaches claim is being remanded, as well.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the denial of his claims for service connection for PTSD and for migraine headaches as secondary to PTSD, along with a VA Form 9, and afford the Veteran and his representative an appropriate opportunity to file a substantive appeal to perfect an appeal as to these matters.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Do not return the claims file to the Board until the Veteran has perfected an appeal of the matters addressed above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


